
	

113 HRES 180 IH: Recognizing the sequencing of the human genome as one of the most significant scientific accomplishments of the past 100 years and expressing support for the designation of April 25, 2013, as “DNA Day”.
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 180
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Ms. Slaughter (for
			 herself, Mr. Burgess,
			 Ms. Schakowsky, and
			 Ms. Speier) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the sequencing of the human
		  genome as one of the most significant scientific accomplishments of the past
		  100 years and expressing support for the designation of April 25, 2013, as
		  DNA Day.
	
	
		Whereas April 25, 2013, is the 60th anniversary of the
			 publication of the description of the double-helical structure of
			 deoxyribonucleic acid (DNA) in the scientific journal Nature by James D. Watson
			 and Francis H.C. Crick, which is considered by many to be one of the most
			 significant scientific discoveries of the 20th century;
		Whereas their discovery launched a field of inquiry that
			 explained how DNA encoded biological information and how this information is
			 duplicated and passed from generation to generation, forming the stream of life
			 that connects us all to our ancestors and to our descendants;
		Whereas this field of inquiry in turn was crucial to the
			 founding and continued growth of the field of biotechnology and of genomics,
			 which have led to historic scientific advances for the world, advances in which
			 the people of the United States have played a leading role and from which they
			 have realized significant benefits;
		Whereas from 1990 to 2003, genomic research centers in the
			 United States and around the world worked together on the Human Genome Project,
			 which elucidated the sequence of the human genome, the genetic blueprint of the
			 human body, and made that data available publicly;
		Whereas April 14, 2013, marked the 10th anniversary of the
			 Human Genome Project’s completion;
		Whereas the sequencing of the human genome has already
			 fostered research discoveries that have led to advances in medicine, and as
			 genome sequencing becomes faster and less expensive, will enable researchers to
			 further improve human health and medical care;
		Whereas the cost and time needed to sequence a human
			 genome has decreased rapidly, from $1,000,000,000 and 6 to 8 years during the
			 Human Genome Project to less than $5,000 and 2 to 3 days in 2013;
		Whereas in 1990, when the Human Genome Project began,
			 there were only 4 FDA-approved drugs with pharmacogenomic information on their
			 labels, and then by 2013, this number had increased to over 100;
		Whereas a study conducted by the Battelle Institute found
			 that for every dollar of United States Federal investment in the Human Genome
			 Project, there was $141 in economic activity generated in return;
		Whereas the National Human Genome Research Institute of
			 the National Institutes of Health has provided an exemplary model for social
			 responsibility in scientific research, by devoting significant resources and
			 leadership to studying the ethical, legal, and social implications of genomics
			 research;
		Whereas genomic medicine will be enhanced by increasing
			 the public’s awareness and understanding of genomics; and
		Whereas April 25, 2013, is an appropriate day to designate
			 as DNA Day in celebration of the 60th anniversary of the
			 publication describing the structure of DNA on April 25, 1953: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the sequencing of the human
			 genome as one of the most significant scientific accomplishments of the past
			 100 years;
			(2)honors the 60th
			 anniversary of the outstanding accomplishment of describing the structure of
			 DNA and the 10th anniversary of completing the Human Genome Project;
			(3)supports the
			 designation of DNA Day; and
			(4)encourages
			 schools, museums, cultural organizations, and other educational institutions in
			 the United States to recognize DNA Day with appropriate programs
			 and activities centered on human genomics.
			
